DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 4/11/22 and 3/30/22.
	Applicant’s amendment to claims 1 and 8 is acknowledged.
	Claims 2, 3 and 5-7 are cancelled.
	Claims 1, 4 and 8 are pending and subject to examination at this time.
 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding the Yamaguchi and Song references:
With new interpretations below, Yamaguchi and Song teach limitations from amended claim 1.  Also refer to the attached dictionary definition of “abut” in the interpretation of amended claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “a lead frame extension part provided on the lead frame proximal end part via a lead frame bent part and extending to upper side of the first substrate” is indefinite in view of Applicant’s fig. 13b. 
In fig. 13b, a lead frame extension part (216) provided on the lead frame proximal end part (217) via a lead frame bent part (217) and extending to upper side of the second substrate (21).  The lead frame extension part (216) extends up towards the second substrate (21), not towards the first substrate (11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, US Publication No. 2008/0073779 A1 (of record).

    PNG
    media_image1.png
    611
    800
    media_image1.png
    Greyscale


	Song anticipates:
1.  An electronic module comprising (see fig. 2 annotated above; also see fig. 4):
	a first substrate (104 bottom);
	a first electronic element  (108 bottom) provided on upper side of the first substrate;
	a sealing part (112 bottom) sealing the first electronic element;
	a second substrate  (112 top) provided above the first electronic element, the second substrate being a ceramic substrate, insulating resin or a metal substrate (e.g. 112 is an insulating resin, para. [0021]);
	a conductive layer (104 top) provided on lower side of the second substrate (112 top); and
	a positioning part (214b+102) having a lead frame proximal end part (e.g. horizontal part of 214b directly below 103 bottom) extending in a surface direction (e.g. horizontal direction), and a lead frame extension part (e.g. vertical part 214b) provided on the lead frame proximal end part via a lead frame bent part (e.g. 90 degree angle) and extending to upper side of the first substrate (e.g. 214b extends in vertical direction toward second substrate; also see the 35 USC 112 rejection above) and abutting a circumferential part of the second substrate (e.g. 214b abuts or is adjacent the second substrate 112 top),
	wherein the positioning part (214b+102) is formed of a lead frame, and 
	wherein the positioning part (214b+102) has a protrusion part (e.g. top horizontal portion 102) protruding inwardly, and 
	wherein the protrusion part abuts a surface of lower side of the second substrate (e.g. top horizontal portion 102 abuts or is adjacent the second substrate) and a circumferential part of the conductive layer (e.g. top horizontal portion 102 abuts or is adjacent the conductive layer 104 top).  See Song at para. [0001] – [0060], figs. 1-10.


8.  The electronic module according to claim 1, further comprises (see fig. 2)
	a second electronic element (108 top) provided above the first electronic element (108 bottom), and
	a connection body (110 bottom) provided between the first electronic element (108 bottom) and the second electronic element (108 top), the connection body (110 bottom) electrically connecting (e.g. through intervening layers 102 bottom + 214b + 102 top + 110 top) the first electronic element with the second electronic element.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi, Japanese Publication No. JP 62016552 A (of record).

    PNG
    media_image2.png
    543
    780
    media_image2.png
    Greyscale

1.  An electronic module comprising (see fig. 1b annotated above):
	a first substrate (19);
	a first electronic element  (17 bottom) provided on upper side of the first substrate;
	a sealing part (14) sealing the first electronic element;
	a second substrate  (16) provided above the first electronic element, the second substrate being a ceramic substrate, insulating resin or a metal substrate (e.g. 16 is an insulating resin);
	a conductive layer (e.g. portion 18 below 16) provided on lower side of the second substrate (16); and
	a positioning part (15) having a lead frame proximal end part (e.g. horizontal portion 15directly contacting 19) extending in a surface direction (e.g. horizontal direction), and a lead frame extension part (15-3) provided on the lead frame proximal end part via a lead frame bent part (e.g. 90 degree angle) and extending to upper side of the first substrate (e.g. 15-3 extends in vertical direction toward second substrate; also see the 35 USC 112 rejection above) and abutting a circumferential part of the second substrate (e.g. 15-3 abuts or is adjacent the second substrate 16),
	wherein the positioning part (15) is formed of a lead frame, and 
	wherein the positioning part (15) has a protrusion part (15-1+15-2) protruding inwardly (e.g. 15-1+15-2 protrudes inward because it curls inward to the left towards 16), and 
	wherein the protrusion part abuts a surface of lower side of the second substrate (e.g. 15-1+15-2 abuts or is adjacent the second substrate) and a circumferential part of the conductive layer (e.g. 15-1+15-2 abuts or is adjacent the conductive layer).  See Yamaguchi at English Abstract, also see English machine translation pages 1-5, figs. 1-8.

8.  The electronic module according to claim 1, further comprises
	a second electronic element (17 top) provided above the first electronic element (17 bottom), and
	a connection body (e.g. horizontal portion of 18 directly below 17 top) provided between the first electronic element (17 bottom) and the second electronic element (17 top), the connection body electrically connecting the first electronic element with the second electronic element, fig. 1(b)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song, as applied to claim 1 above, in view of Foster, US Patent No. 7,245,007 (of record).

Regarding claim 4:
	Song teaches all the limitations of claim 1 above, and one of ordinary skill in the art would obviously consider in Song’s fig. 2, a tip of the positioning part (e.g. leads 214b+102) to be tapered because portion (102) thins as it moves inward toward the second substrate (112 top).
	In an alternative interpretation of claim 4, the reference Foster is being introduced.
	In an analogous art, Foster teaches tips of leads (46) are tapered as shown in the plan view fig. 1A.  See Foster at col 6, ln 19–39. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song with the teachings of Foster because tapering the internal terminal portions of the leads enables them to be geometrically arranged to correspond to the perimeter die pad.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, as applied to claim 1 above, in view of Cherian, US Publication No. 2005/0040502 A1.

Regarding claim 4:
	Yamaguchi teaches all the limitations of claim 1 above, but does not expressly teach wherein a tip of the positioning part is tapered.
		
    PNG
    media_image3.png
    197
    212
    media_image3.png
    Greyscale


	Yamaguchi’s positioning part is formed of a lead.
	In an analogous art, Cherian, in fig. 37, teaches a tip (e.g. tip of 441) of the positioning part (e.g. leads 441) is tapered.  See Cherian at para. [0261]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yamaguchi with Cherian such that a tip of the position part is tapered, since such a modification would involve a mere change in shape of the lead.
It is within the general skill of a worker in the art to select favorite shape (e.g. a tapered or non-tapered lead) on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.04 Legal Precedent as Source of Supporting Rationale, IV. Changes in Size, Shape, or Sequence of Adding Ingredients.  
Because the criticality of the particular shape of the positioning part/lead has not been presented with persuasive evidence, the shape is considered a matter of choice which a person of ordinary skill in the art would have found obvious (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04, IV(B).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
3 August 2022